Exhibit 10.12

STEIN MART, INC.

2001 OMNIBUS PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS AGREEMENT is made and entered into as of the date set forth on the
signature page hereof (the “Grant Date”) by and between STEIN MART, INC., a
Florida corporation (“Company”), and the Participant whose signature is set
forth on the signature page hereof (the “Participant”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Stein Mart, Inc. 2001 Omnibus Plan
(“Omnibus Plan”) and the Stein Mart 2016-2018 Long Term Incentive Compensation
Plans (the “Incentive Plans” and together with the Omnibus, the “Plans”), the
terms of both of which, to the extent not stated herein, are specifically
incorporated by reference in this Agreement;

WHEREAS, the purpose of the Plans is to permit Awards under the Incentive Plans
to be granted to certain Participants of the Company and its Affiliates and to
further specify the terms and conditions under which such individuals may
receive such Awards;

WHEREAS, the Participant is now employed in an officer, management or advisory
capacity and the Company desires him or her to remain in such capacity, to
secure or increase his or her ownership of shares of the Company’s common stock
in order to increase his or her incentive and personal interest in the success
and growth of the Company; and

WHEREAS, defined terms used herein and not otherwise defined herein shall have
the meanings set forth in the Plans.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1.     Performance Share Grant. Subject to the terms and conditions set forth
herein, the Company hereby grants to the Participant the number of performance
shares (the “Performance Shares’) of the Company’s common stock set forth on the
signature page hereof, at the value per Share set forth on the signature page
hereof. .

2.     Nontransferability of Shares. The Performance Shares are not transferable
other than by will or by the laws of descent and distribution.

3.     Grant and Vesting.

(a) The Performance Shares will be earned by the Participant (subject to
Vesting), as provided below only as, when and to the extent the “Performance
Goals” (defined in the Incentive Plans) are met as of the end of the three year
period of 2016-2018 Plan Years (the “Award Date”). If the Performance Goals are
not met, than the Performance Shares granted herein shall lapse and be of no
further force or effect.



--------------------------------------------------------------------------------

(b) In addition, the Performance Shares subject to this Grant shall Vest as
follows (the “Service Condition”): One hundred percent (100%) of such
Performance Shares shall vest upon the Award Date if the Participant receiving
such award remains employed by the Company on the Award Date. Notwithstanding
the foregoing, if a Participant’s employment with the Company is terminated
because of a Termination Event (as defined in the Incentive Plan relating to
death, disability, retirement at or after the Participant’s 62nd birthday, or
termination within a certain time following a Change of Control), then the
Service Condition shall be deemed to have been met as to a portion of the
unvested Performance Shares as equals the percent of the Service Condition which
has been met as of the Termination Event. By way of example, if a Participant
dies 12 months following the Award Date of the Participation Award, then the
Participant (or the Participant’s estate) will receive 1/3rd of the Performance
Shares which would otherwise have Vested upon satisfaction of the Service
Condition (12 months as a percent of 36 months).

4.     Certificate Issued. The certificate(s) evidencing the Performance Shares
that are the subject of this Grant will be issued only upon satisfaction of the
appropriate Performance Goals and shall not be treated as outstanding until the
satisfaction of such condition.

5.     Rights As Stockholder. The Participant shall have no rights as a holder
of the Performance Shares until and unless and to the extent the Performance
Shares are deemed to have been issued on the Award Date based on the Performance
Goals achieved, subject, however to forfeiture to the extent such Performance
Shares do not Vest.

6.     Tax Withholding.

(a)    It shall be a condition of the Grant of the Performance Shares provided
herein that the Participant, and the Participant agrees, that the Participant
shall pay to the Company upon its demand, such amount as may be requested by the
Company for the purpose of satisfying its liability to withhold federal, state,
or local income, employment or other taxes incurred by reason of the Grant
provided herein or the Vesting thereof. The amount that will be due from the
Participant, if any, will be determined at the time the risk of forfeiture is
removed and Vesting occurs.

(b)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant understands that the

 

2



--------------------------------------------------------------------------------

Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of the transactions contemplated by
this Agreement under the Internal Revenue Code of 1986, as amended (the “Code”)
which taxes as ordinary income the fair market value of the Performance Shares
as of the Award Date.

7.    Powers of Company Not Affected. The existence of the Performance Shares
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any combinations, subdivision or
reclassification of the Shares or any reorganization, merger, consolidation,
business combination, exchange of Shares, or other change in the Company’s
capital structure or its business, or any issue of bonds, debentures or stock
having rights or preferences equal, superior or affecting the Option Stock or
the rights thereof or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Nothing in this
Agreement shall confer upon the Participant any right to continue in the
employment of the Company or any Affiliate, or interfere with or limit in any
way the right of the Company or any Affiliate to terminate the Participant’s
employment at any time.

8.     Interpretation by Committee. The Participant agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
Participants awarded Option Stock.

9.     Miscellaneous. (a) This Agreement shall be governed and construed in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed therein between residents thereof.

(a)    This Agreement may not be amended or modified except by the written
consent of the parties hereto.

(b)    The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

(c)    Any notice, filing or delivery hereunder or with respect to Performance
Shares shall be given to the Participant at either his usual work location or
his home address as indicated in the records of the Company, and shall be given
to the Committee or the Company at 1200 Riverplace Boulevard, Jacksonville,
Florida 32202, Attention Corporate Secretary. All such notices shall be given by
first class mail, postage prepaid, or by personal delivery.

 

3



--------------------------------------------------------------------------------

(d) This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
personal benefit of the Participant, the Beneficiary and the personal
representative(s) and heirs of the Participant.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Participant has hereunto affixed his hand, all
on the day and year set forth below.

 

STEIN MART, INC. By:  

LOGO [g262560g0401083652475.jpg]

 

D. Hunt Hawkins – President and Chief Operating Officer

Signed Electronically

Name

 

No. of Performance Shares:     # of Shares Granted Grant Date: Grant Date Per
Share Value: $ Grant Price

 

4